Citation Nr: 1549514	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-30 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to June 1967 with additional unverified periods of service in the Army Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  The Board observes that these issues were subsequently reconsidered and addressed in a July 2011 rating decision due to the fact that the July 2009 rating decision did not consider evidence that had been received, but was not associated with the claims file. 

The issue of entitlement to service connection for arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A respiratory disorder, including COPD, was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service (to include as due to his exposure to herbicides therein).


CONCLUSION OF LAW

Service connection for a respiratory disorder, including COPD, to include as secondary to herbicide exposure, is not warranted. 38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in January 2009 and June 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in the October 2013 statement of the case.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has not identified any pertinent evidence that remains outstanding.

The Veteran was not afforded a VA examination for the claim of service connection for a respiratory disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claims for service connection, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination and opinion with respect to the Veteran's claim for service connection for a respiratory disorder is not needed because the only evidence indicating such disability is related to service is his own general, conclusory lay statements.  He asserts he has breathing problems and viruses related to herbicide exposure in Vietnam.  However, there is no medical evidence of record regarding a nexus between a current respiratory disability and service, including his presumed exposure to herbicides therein.  He has also not alleged a continuity of symptomatology since service.  As there is no indication of some causal connection by competent lay or medical evidence, an examination is not warranted.  See McLendon, supra.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The law provides that, if a Veteran was exposed to an herbicide agent during service, certain diseases (listed in 38 C.F.R. § 3.309(e)) shall be service-connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  COPD is not among the diseases listed in 38 C.F.R. § 3.309(e).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that he is entitled to service connection for a respiratory disorder, including COPD, to include as due to exposure to herbicides.  His DD Form 214 and service personnel records confirm that he served in the Republic of Vietnam and thus is presumed to have been exposed to herbicides therein.

The Veteran's STRs are silent for complaints of or treatment for COPD or breathing problems.  On his May 1967 service separation examination, the Veteran denied shortness of breath and chronic cough and his lung examination was normal.  He also denied shortness of breath and chronic cough on his September 1984, January 1992, and March 1997 Reserve enlistment examinations, and his September 1984, September 1988, January 1992 Reserve service clinical lung examinations were normal.

A May 2008 VA treatment record shows the Veteran complained of cough and congestion.  It was noted that there were COPD changes and early obstructive changes, and that the Veteran was instructed to stop smoking.  VA treatments show ongoing treatment for COPD since May 2008.

On his October 2013 substantive appeal, the Veteran stated that the VA is still investigating other health issues caused by exposure to herbicides and that he read an article which indicated that diseases may not appear for over a decade after exposure.  

The evidence shows that the Veteran has been treated for COPD during the period of the current claim.  His STRs are silent for a chronic respiratory disorder, including COPD, and there is no evidence that COPD was diagnosed until May 2008, at least 40 years following his discharge from active duty.  Consequently, service connection for COPD or other respiratory disorder on the basis that such became manifest in service and persisted is not warranted.  

The Veteran served in Vietnam and therefore is presumed to have been exposed to herbicides therein. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  However, COPD is not a disease that is presumed service-connected when manifested in an herbicide-exposed Veteran; consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply to his COPD.

The United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  See Combee, 34 F.3d at 1042.  However, as noted above, the record does not contain any competent evidence suggesting a link between the Veteran's COPD and herbicide exposure, and accordingly the Board finds that a medical opinion to address such a link is not necessary, as even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon, 20 Vet. App. at 27, is not met.  Consequently, service connection for COPD or other respiratory disorder as secondary to herbicide exposure is not warranted.  See 38 C.F.R. § 3.303(b).

The Veteran is competent to describe any discernible symptoms of COPD without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309   (2007).  However, his own opinions regarding the etiology of his COPD (relating such to his in-service herbicide exposure) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the etiology of COPD is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for COPD. Accordingly, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for COPD is denied.


REMAND

The filing of a notice of disagreement (NOD) signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

In this case, a July 2009 AOJ rating decision denied service connection for claimed arthritis, COPD, and severe depression.  The Board finds that the Veteran filed a timely notice of disagreement to this rating decision in February 2010.  
A February 2010 letter from the Veteran specifically referenced the "denial of [his] health problems," noted that he "disagree[s] so heartily," included further evidence, and indicated that he hoped the AOJ would reconsider the decision so that at least one issue could be service-connected.  The AOJ indicated that because the Veteran did not specifically indicate with which issues he was disagreeing, this February 2010 correspondence was not a valid NOD.  In August 2010, the Veteran submitted another statement entitled "letter of disagreement" wherein he notes ongoing trouble with disc deterioration in his back.  

The Board finds that the February 2010 correspondence timely responds to the July 2009 AOJ rating decision with an express statement of disagreement reasonably sufficient to constitute a notice of disagreement on the issues therein.  This statement specifically noted the previous denial of his claims and expressed disagreement.  Furthermore, the Veteran's August 2010 statement entitled "letter of disagreement" clearly indicates his intention of pursuing an appeal on such claims.  Review of the record reflects that the arthritis service connection issue has not been addressed by an SOC as of this time. [The Board notes that the issue of service connection for COPD has been addressed above and an interim October 2013 rating decision granted service connection for posttraumatic stress disorder (PTSD) with depression, stress, and anxiety, and thus, the issue of service connection for a psychiatric disability, to include depression, has been resolved with a full grant of the benefit sought].

The Board finds that corrective action is necessary to afford the Veteran's February 2010 NOD with appropriate consideration and due process.  The Board must remand the issue of service connection for arthritis to provide the Veteran with one or more SOCs addressing the issue of service connection for arthritis, for which a notice of disagreement has been filed without being resolved or addressed by an SOC. 

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing entitlement to service connection for arthritis.  This issue should not be certified to the Board unless the Veteran submits a sufficient substantive appeal in response to the statement of the case.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected for any of these issues, those issues should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


